United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3109
                                   ___________

Michael S. Griffis,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
James Blackmon, Dr., Cummins Unit, *
ADC; R. Griffin, Infirmary Manager   * [UNPUBLISHED]
Cummins Unit, ADC; J. Davis, L.P.N., *
Cummins Unit, ADC; Kelly Mosley,     *
R.N., Cummins Unit, ADC; Austin,     *
Ms., R.N., Cummins, Unit, ADC,       *
                                     *
            Appellees.               *
                                ___________

                             Submitted: July 28, 2009
                                Filed: July 29, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Michael Griffis appeals from the district court’s1 dismissal
without prejudice of his 42 U.S.C. § 1983 complaint. Upon careful review, we
conclude that dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.